Citation Nr: 0523910	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder, to 
include bronchitis, emphysema, and chronic obstructive 
pulmonary disease (COPD).   
 
2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1960 to November 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision which 
denied service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD, and denied service 
connection for asbestosis.  In February 2004, the veteran 
testified at a Board videoconference hearing.  

The Board observes that although the April 2002 RO decision 
denied service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD, on a de novo basis, service 
connection for a lung disorder was previously denied in a 
final June 1985 decision.  The June 1985 RO decision denied 
entitlement to service connection for residuals of pneumonia.  
The August 1985 statement of the case listed such issue as 
entitlement to service connection for a lung condition.  The 
Board notes that the lung claim presently on appeal (other 
than the claim for asbestosis) is framed as entitlement to 
service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD.  However, the Board finds 
that the prior adjudication was of the same claim (a lung 
disorder), however styled.  Ashford v. Brown, 10 Vet.App. 120 
(1997).  

Therefore, the Board must address whether the veteran 
submitted new and material evidence to reopen his claim for 
service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD.  The issue of service 
connection for asbestosis is a claim for a more specific 
disorder that has not been previously denied and will 
therefore be addressed on a de novo basis.  


FINDINGS OF FACT

1.  The RO denied service connection for a lung disorder in 
June 1985, and the veteran did not appeal.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

2.  The veteran does not have a current medical diagnosis of 
asbestosis.  


CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  A Lung Disorder, to Include Bronchitis, Emphysema, and 
COPD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2004).  

The RO denied service connection for a lung disorder 
(residuals of pneumonia) in June 1965.  The veteran submitted 
a notice of disagreement in July 1985 and a statement of the 
case listing the issue as service connection for a lung 
condition was issued in July 1985.  However, the June 1985 RO 
decision was not appealed and is considered final.  

The evidence considered at the time of the June 1985 RO 
decision included the veteran's service medical records for 
his May 1960 to November 1962 active duty.  A March 1961 
treatment entry noted that the veteran was seen for 
complaints including a chest cough.  The diagnosis was 
tonsillitis.  A November 1961 hospital report noted that the 
veteran was admitted with a diagnosis undetermined 
(pneumonia).  It was noted that the veteran was well until 
two days earlier when he noted the onset of a sore throat, 
swelling of the throat, and a slightly productive cough.  The 
report noted that the veteran's chest film revealed some 
increase in markings along the right cardiac border 
suggesting the presence of a pneumonic infiltrate.  The 
report indicated that the veteran's symptoms and cough all 
disappeared fairly quickly and that he became asymptomatic.  
It was reported that it was possible that the veteran might 
have also had mild bronchopneumonia although symptomatically 
he had very little to suggest such condition.  The diagnosis 
was pharyngitis, acute, organism unknown.  

A February 2002 treatment entry noted that the veteran was 
seen for a cold and cough.  The impression was the flu.  
Another February entry indicated that the veteran was feeling 
somewhat better.  It was noted that he still had some 
coughing.  The November 1962 objective separation examination 
report included a notation that the veteran's lungs and chest 
were normal.  

Evidence received since the June 1985 RO decision includes 
post-service private and VA treatment records.  These records 
contain evidence of treatment for variously diagnosed lung 
disorders including bronchitis, emphysema, and chronic 
obstructive lung disease (COPD).  

An April 1977 private X-ray report as to the veteran's chest, 
although not received at the RO until September 1988, noted 
that there were a few old inflammatory calcifications of a 
very limited degree in the perihilar area, but no visible 
signs to indicate acute or active disease.  A lung disorder 
was not specifically diagnosed.  A June 1985 VA treatment 
record, received at the RO in August 1985, noted that the 
veteran was seen for difficulty with breathing.  It was 
reported that he had a history of pneumonia six to seven 
times with the last time seven to eight years earlier.  The 
report noted that a chest X-ray showed early emphysema and 
chronic bronchitis.  The diagnosis was early COPD and chronic 
bronchitis.  

Subsequent private and VA treatment records referred to 
continuing treatment, including recent treatment, for such 
lung disorders.  An April 1998 treatment entry from T. L. 
Buchanan, M.D., related diagnoses including bronchitis.  A 
May 2001 VA treatment entry noted that the veteran was 
admitted with pneumonia.  It was noted that he had a history 
of multiple COPD exacerbations and that he presented with 
severe shortness of breath.  

A July 2001 entry from Dr. Buchanan related diagnoses 
including COPD and emphysema.  A July 2001 report from Dr. 
Buchanan noted that the veteran had symptoms of asbestosis 
and had been exposed to asbestos when he served on a ship in 
the Navy.  

A July 2002 VA respiratory examination report indicated a 
diagnosis of chronic obstructive pulmonary disease and noted 
that asbestos related lung disease was not found.

The Board observes that the evidence received since the June 
1985 RO decision includes current diagnoses of various lung 
disorders.  Significantly, no post-service diagnosis of a 
lung disorder appeared in the evidence available at the time 
of the June 1985 RO decision.  As the veteran was treated for 
lung problems during service, the evidence showing current 
lung disorders does raise a question as to a possible 
relationship between any such lung disorders and his period 
of service.  

The Board finds that the evidence received since the June 
1985 RO decision includes some evidence which is new, since 
it is not cumulative or redundant, and some of such new 
evidence is also material, since it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board concludes that new and material evidence has been 
submitted since the June 1985 decision, and thus the claim 
for service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD, is reopened.  This does not 
mean service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a lung 
disorder, to include bronchitis, emphysema, and COPD, is 
addressed on a de novo basis.  Manio, supra.  

II.  Asbestosis

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, 
the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  

In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre- service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000; 65 Fed. Reg.  33422(2000).

The veteran seeks service connection for asbestosis as a 
result of claimed asbestos exposure aboard ship in the Navy.  
As noted above, he served on active duty from May 1960 to 
November 1962.  This included service aboard the USS 
Haleakala and the USS Sandoval.  Given his shipboard duties 
in the Navy, the Board will address the veteran's claim, for 
the limited purpose of this decision, as though he may have 
had some asbestos exposure at that time.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of asbestosis.  As noted above, a 
March 1961 treatment entry noted that the veteran was seen 
for complaints including a chest cough and related a 
diagnosis of tonsillitis.  A November 1961 hospital report 
related a diagnosis of pharyngitis, acute, organism unknown.  
The report noted that it was possible that the veteran might 
have also had mild bronchopneumonia although symptomatically 
he had very little to suggest such condition.  A February 
2002 treatment entry noted that the veteran was seen for a 
cold and cough.  The impression was the flu.  Another 
February entry noted that the veteran was feeling somewhat 
better, but that he still had some coughing.  The November 
1962 objective separation examination report included a 
notation that the veteran's lungs and chest were normal.  

Post-service private and VA treatment records show treatment 
for variously diagnosed lung problems, including bronchitis, 
emphysema, and COPD.  

The first, and only, post-service evidence of any possible 
asbestosis is in July 2001, decades after the veteran's 
period of service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

A July 2001 private statement from Dr. Buchanan reported that 
the veteran had symptoms of asbestosis and that he had been 
exposed to asbestos when he served on a ship in the Navy.  
There is no further evidence of record referring to any 
possible asbestosis.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board notes that in the July 2001 letter, noted above, 
Dr. Buchanan solely stated that the veteran had symptoms of 
asbestosis.  He did not specifically indicate that the 
veteran actually had asbestosis.  Further, although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  The Board notes that there is no indication that Dr. 
Buchanan reviewed the veteran's claims file in providing his 
opinion.  Additionally, the private treatment records of 
record from Dr. Buchanan include diagnoses such as 
bronchitis, emphysema, and COPD, but do not include any 
diagnosis of asbestosis.  Given such circumstances, his 
opinion has little probative value in this matter.  
Furthermore, his opinion fails to provide a diagnosis of 
asbestosis, which would be required to establish service 
connection for asbestosis.

A July 2002 VA respiratory examination report noted that the 
veteran reported that he had never been diagnosed as having 
asbestos related lung disease, but that his family doctor 
thought it could be possible.  A chest X-ray and pulmonary 
function tests were performed at the time of the examination.  
The diagnoses included COPD and asbestos related lung 
disease, not found.  An X-ray was specifically taken to 
determine if the veteran currently had asbestosis and the 
examiner indicated that he did not have such disorder.  There 
is no medical evidence of record indicating an actual 
diagnosis of asbestosis.  Based on a review of both the July 
2001 statement from Dr. Buchanan and the July 2002 VA 
respiratory examination report, the Board finds that the VA 
examination report indicating that asbestos related lung 
disease was not found is more probative in this matter.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  

One requirement for service connection is the current 
presence of a claimed disability.  See Degmetich v. Brown, 
104 F.23d 1328 (1997).  As noted above, the medical evidence 
shows that the veteran does not currently have asbestosis.  
Therefore, there can be no service connection for such 
disorder.  

The veteran has alleged in statements and testimony that he 
currently has asbestosis that had its onset during his period 
of service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Therefore, it must be 
concluded that asbestosis was not incurred in or aggravated 
by service, and service connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) indicates, generally, that four 
elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a January 
2002 statement, a September 2002 statement of the case, and 
at the February 2004 Board hearing, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD, and entitlement to service 
connection for asbestosis.  The discussions in the rating 
decision, the statement of the case, and the February 2004 
Board hearing have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information and 
has been provided a VA examination for his claim of service 
connection for asbestosis.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

The claim for service connection for a lung disorder, to 
include bronchitis, emphysema, and COPD, is reopened, and to 
this extent only, the benefit sought on appeal is granted.  

Service connection for asbestosis is denied.  


REMAND

The Board has determined that the previously denied claim for 
service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD, has been reopened by new and 
material evidence.  Therefore, the claim must be reviewed on 
a de novo basis.  Manio, supra.  

As to the merits of the reopened claim for service connection 
for a lung disorder, to include bronchitis, emphysema, and 
COPD, there is a further VA duty to assist the veteran in 
developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records 
indicate that he was seen in March 1961 for complaints 
including a chest cough.  The diagnosis was tonsillitis.  A 
November 1961 hospital report noted that the veteran was 
admitted with a diagnosis undetermined (pneumonia).  The 
report noted that the veteran's chest film revealed some 
increase in markings along the right cardiac border 
suggesting the presence of a pneumonic infiltrate.  The 
report indicated that the veteran's symptoms and cough all 
disappeared fairly quickly and that he became asymptomatic.  
It was noted that it was possible that the veteran might have 
also had mild bronchopneumonia although symptomatically he 
had very little to suggest such condition.  The diagnosis was 
pharyngitis, acute, organism unknown.  A February 2002 
treatment entry noted that the veteran was seen for a cold 
and cough.  The impression was the flu.  Another February 
entry noted that the veteran was feeling somewhat better.  It 
was noted that he still had some coughing.  The November 1962 
objective separation examination report included a notation 
that the veteran's lung and chest were normal.  

Post-service private and VA treatment records show treatment 
for variously diagnosed lung problems including bronchitis, 
emphysema, and COPD.  An April 1977 private X-ray report as 
to the veteran's chest, noted that there were a few old 
inflammatory calcifications of a very limited degree in the 
perihilar area, but no visible signs to indicate acute or 
active disease.  A June 1985 VA treatment record noted that 
the veteran was seen for difficulty with breathing.  The 
report noted that a chest X-ray showed early emphysema and 
chronic bronchitis.  The diagnosis was early COPD and chronic 
bronchitis.  

Other recent private and VA treatment records show continuing 
treatment.  An April 1998 treatment entry from T. L. 
Buchanan, M.D., noted diagnoses including bronchitis.  A May 
2001 VA treatment entry noted that the veteran was admitted 
with pneumonia.  It was noted that he had a history of 
multiple COPD exacerbations and that he presented with severe 
shortness of breath.  A July 2002 VA respiratory examination 
report indicated diagnoses of chronic obstructive pulmonary 
disease and asbestos related lung disease, not found.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a lung disorder, to include 
bronchitis, emphysema, and COPD.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with a VA examination with an etiological opinion.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed lung disorder, to 
include bronchitis, emphysema, and COPD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current lung disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
currently diagnosed lung disorders, 
including any relationship with the 
veteran's period of service from May 1960 
to November 1962.  

2.  Thereafter, review the veteran's claim 
for service connection for a lung problem, 
to include bronchitis, emphysema, and 
COPD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


